Exhibit 10.1
SEPARATION, CONSULTING AND RELEASE AGREEMENT
THIS AGREEMENT IS SUBJECT TO ARBITRATION
     THIS SEPARATION, CONSULTING AND RELEASE AGREEMENT (this “Agreement”) is
made and entered into as of September 19, 2008, by and between HealthMarkets,
Inc., a Delaware corporation (“HealthMarkets”) and The MEGA Life and Health
Insurance Company (“MEGA”), a wholly owned subsidiary of HealthMarkets,
(HealthMarkets and MEGA are hereinafter referred to collectively as the
“Company”) and David W. Fields (the “Executive”). Unless otherwise defined
herein, capitalized terms shall have the meaning specified in the Employment
Agreement (as defined below).
     WHEREAS, HealthMarkets and the Executive are parties to an Employment
Agreement, dated October 29, 2007 (the “Employment Agreement”);
     WHEREAS, the Executive serves as the President and Chief Operating Officer
of HealthMarkets;
     WHEREAS, the Executive’s employment with the Company will terminate
pursuant to Section 9(b) of the Employment Agreement on September 19, 2008 (the
“Separation Date”);
     WHEREAS, subject to (i) the terms of Section 14 of the Employment
Agreement, (ii) the Executive’s continued compliance with the covenants of
Section 12 of the Employment Agreement, and (iii) the Executive’s execution of
this Agreement, within 21 days after the Separation Date, and non-revocation of
the Release (as defined herein) of claims against the Company, set forth in
Section 4 of this Agreement, the Executive shall be entitled to receive the
payments to be made and the benefits to be received by the Executive pursuant to
Section 2 hereof; and
     WHEREAS, pursuant to Section 23 of the Employment Agreement, the Company
and the Executive wish to amend the Employment Agreement, effective as of the
date first written above, as set forth herein.
     NOW, THEREFORE, in consideration of the promises and agreements contained
herein and other good and valuable consideration, the sufficiency and receipt of
which are hereby acknowledged, and intending to be legally bound, the Company
and the Executive agree as follows:
     1. Resignation.
1.1. The Executive’s employment with the Company will terminate voluntarily
pursuant to Section 9(b) of the Employment Agreement, and the Executive will
incur a “separation from service” within the meaning of Section 409A of the
Code, on the Separation Date. Effective as of the Separation Date, the Executive
hereby resigns from the position of President and Chief Operating Officer of
HealthMarkets and from any and all other positions, roles, offices, or titles
held by the Executive with, at the direction of, or for the benefit of the
Company in accordance with Section 9(e) of the Employment Agreement, and the
Company hereby accepts such resignation.
1.2. Except as otherwise provided in the Employment Agreement or as otherwise
provided herein, the Employment Agreement, the Employment Term and the
Executive’s employment shall terminate as of the Separation Date.
1.3. The Executive shall be entitled to receive the Executive’s Base Salary
through September 30, 2008, and on September 30, 2008 shall be entitled to
payment equal to such earned but unpaid Base Salary and any accrued and unused
vacation time existing on and as such date. Except as otherwise provided
pursuant to this Section 1.3, Section 2 hereof, Section 11 of the Employment
Agreement, as applicable, and any benefit continuation requirements of
applicable laws, the compensation and benefits

 



--------------------------------------------------------------------------------



 



obligations of the Company under Sections 4, 5 and 10 of the Employment
Agreement shall cease as of September 30, 2008.
1.4. In accordance with Section 12(b) of the Employment Agreement, on or before
the Separation Date, the Executive will return to the Company all papers, files,
notes, memoranda, keys, access cards, customer lists, records, reports, mobile
or cell phones, pagers, mobile electronic mail devices, computers, other
tangible and intangible property, computer programs, computer files, data and
all other documents and materials, and all copies thereof whether prepared by
the Executive or others, which contain Company or HealthMarkets Affiliates (as
defined below) information or relate or belong to the Company or any
HealthMarkets Affiliate which are in the possession, custody or control of the
Executive, other than agreements between the Executive and the Company and
documentation pertaining to the Executive’s employee benefits.
1.5. The Executive covenants and agrees that, notwithstanding any other
provision of this Agreement, he remains subject to the provisions of Section 12
of the Employment Agreement. The Company and the Executive hereby agree that the
parties’ respective rights and obligations under Sections 6, 8, 9, 11, 12, 14,
15, 16, 17, 18, 19, 20, 21, 22, 23 and 24 of the Employment Agreement, as may be
modified by this Agreement, will survive the termination of the Employment
Agreement and the Executive’s employment; but for avoidance of doubt, the
remainder of the Employment Agreement will not survive the termination of the
Executive’s employment.
1.6. Pursuant to Section 23 of the Employment Agreement, the Executive and the
Company agree to amend the Employment Agreement as provided herein.
1.7. The Employment Agreement is hereby amended to add the following at the end
of Section 6:
     Any such reimbursement shall be for payments incurred by the Executive
prior to the Separation Date and such reimbursement shall be made not later than
December 31st of the year following the year in which the Executive incurs the
expense. In no event will the amount of expenses so reimbursed by the Company in
one year affect the amount of expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year. Each provision of
reimbursement pursuant to this Section 6 shall be considered a separate payment
and not one of a series of payments for purposes of Section 409A of the Code.
     2. Severance.
2.1 Subject to Section 16 of the Employment Agreement and the Executive’s
execution of this Agreement within 21 days after the Separation Date (which for
the avoidance of doubt, shall include the 21st day) and non-revocation of the
Release of claims against the Company, the Executive will receive the payments
and benefits specified in Section 2 of this Agreement; provided, however, to the
extent the Executive has not signed the Release with all periods for revocation
expired as provided in Section 9.6 of this Agreement, such determination to be
made at the conclusion of the period prescribed above in this Section 2, the
Executive will forfeit any right to receive the payments and benefits specified
in Section 2.
2.2 Salary Continuation. The Company agrees to pay the Executive an amount equal
to $800,000.00 (the “Termination Payments”), such amount to be payable in equal
installments payable over the twelve (12) months following the Separation Date
(the “Payment Period”). Each payment shall be a separate payment and not one of
a series of payments for purposes of Section 409A of the Code. Commencing on the
first payroll date following the Effective Date (as defined in Section 9.6 of
this Agreement), but in no event later than the period permitted under Treasury
Regulations Section 1.409A-3(d), the Termination Payments shall be paid to the
Executive in biweekly installments for the duration of the Payment Period,
subject to the terms and conditions of Section 2 of this Agreement.

Page 2



--------------------------------------------------------------------------------



 



2.3 Bonus Entitlement. The Company agrees to pay the Executive an amount equal
to $540,000 (the “Bonus Entitlement Payments”). The Bonus Entitlement Payments
will be paid as follows: $124,615.38, payable in bi-weekly installments
commencing on the first payroll date following the Effective Date, and
$415,384.62 shall be paid in a Lump Sum payment on January 4, 2009. Each payment
shall be a separate payment and not one of a series of payments for purposes of
Section 409A of the Code.
2.4 Equity Compensation.
     (i) As of the Separation Date, the Executive is not vested in any options
granted pursuant to Nonqualified Stock Option Agreement between the Executive
and HealthMarkets dated November 26, 2007 and all unvested options shall be
immediately cancelled and forfeited.
     (ii) The Company will repurchase the Executive’s shares of HealthMarkets
common stock at $24.00 per share on September 30, 2008.
2.5 Welfare Benefits.
     (i) The Executive shall be entitled to continued participation in the
Company’s group health plans at the level of participation and coverage in
effect at the Executive’s termination of employment (including spousal and
eligible dependent coverage) for the number of months equal to the period of
continuation coverage the Executive would be entitled to pursuant to
Section 4980B of the Code, in accordance with Section 409A of the Code. The
Company will charge the Executive a monthly amount equal to the monthly premium
payment required to maintain such coverage and, for the first twelve months,
will pay the Executive an additional amount on the first payroll date of each
calendar month equal to the excess of such monthly premium payment over the
amount that the Executive was required to pay for such coverage immediately
before the Separation Date, plus an additional amount to gross up such payments
to Employee to avoid tax consequences to be determined in accordance with
standard Company practice. The Company shall adjust each payment payable to the
Executive pursuant to Section 2.2 of this Agreement, to reflect the charge and
payment to the Executive described in this paragraph. Each payment shall be a
separate payment and not one of a series of payments for purposes of
Section 409A of the Code.
     (ii) The Executive shall be entitled to continued participation in the
Company’s group health plans at the level of participation and coverage in
effect at the Executive’s termination of employment (including spousal and
eligible dependent coverage) for the number of months equal to the Payment
Period in the Company’s group health plans, in accordance with Section 409A of
the Code. The Company will charge the Executive a monthly amount equal to the
monthly premium payment required to maintain such coverage. The Company shall
charge the Executive a monthly amount that Executive will pay within fifteen
(15) days of the invoice.
     (iii) The Executive shall be entitled to continued participation in the
Company’s group life and other life insurance plans at the level of
participation and coverage in effect at the Executive’s termination of
employment (including any employee contribution requirements) for the Payment
Period, and the Company shall deduct from each payment payable to the Executive
pursuant to Section 2.2 of this Agreement, the amount of any employee
contributions necessary to maintain such coverage for the Payment Period, based
on any such contributions which were in effect immediately prior to such
termination, in accordance with Section 409A of the Code.

Page 3



--------------------------------------------------------------------------------



 



Each provision of a benefit pursuant to this Section 2.5 (iii) shall be
considered a separate payment and not one of a series of payments for purposes
of Section 409A of the Code.
     (iv) The Executive understands that he is not eligible to participate in
the Company’s long term disability plan after the Separation Date and agrees to
waive and relinquish any entitlement to such participation or any claim to a
monetary payment in lieu of such participation.
     (v) Except as otherwise provided by applicable law, notwithstanding
anything in this Section 2.5 to the contrary, the Executive’s coverage under the
Company’s group health plans will terminate when the Executive becomes covered
under any group health plan made available by another employer and covering the
same type of benefits. The Executive shall notify the Company within thirty
(30) days after becoming covered for any such benefits.
2.6 In the event that the Executive dies while any Termination Payments or any
Bonus Entitlement Payments are still payable to the Executive hereunder, unless
otherwise provided herein, all such unpaid amounts shall be paid, not later than
the tenth (10th) business day following the Executive’s death, to the
Executive’s beneficiary as named on the Executive’s beneficiary forms under the
Company’s 401(k) Savings and Retirement Plan, or, if no such beneficiary is so
named, then to the Executive’s estate, in the form of a lump sum cash payment
equal to the sum of the remaining installments of the Termination Payments and
the Bonus Entitlement Payments.
     3. Certain Additional Payments by the Company. Section 11 of the Employment
Agreement is modified by adding the following at the end of Section 11:
     Notwithstanding any other provision of this Section 11 or Exhibit C to the
contrary, all taxes described in this Section 11 and Exhibit C shall be paid or
reimbursed no later than the end of the year following the year in which the
applicable taxes are remitted or, in the case of reimbursement of expenses
incurred due to a tax audit or litigation to which there is no remittance of
taxes, no later than the end of the year following the year in which the audit
is completed or there is a final and nonappealable settlement or other
resolution of the litigation in accordance with Treasury
Regulation Section 1.409A-3(i)(v). Any expenses, including interest and
penalties assessed on the taxes described in this Section 11 or Exhibit C,
incurred by the Executive shall be reimbursed promptly after the Executive
submits evidence of the incurrence of such expenses, which reimbursement in no
event will be later than the end of the year following the year in which the
Executive incurs the expense, and each provision of reimbursements pursuant to
this Section 11 shall be considered a separate payment and not one of a series
of payments for purposes of Section 409A of the Code. Any expense reimbursed by
the Company in no event will affect the amount of expenses required to be
reimbursed by the Company in any other taxable year.
     4. General Release and Covenant Not to Sue. The provisions of this
Section 4 are effective on the Effective Date, as defined in Section 9.6 hereof.
4.1. In consideration of the payments and promises contained in the Executive’s
Employment Agreement and this Agreement and in full compromise and settlement of
any of the Executive’s potential claims and causes of action relating to or
arising out of the Executive’s employment relationship with the Company or the
termination of that relationship and any and all other claims or causes of
action that the Executive has or may have against HealthMarkets and any
HealthMarkets Affiliate (as defined below) up to the date of execution of the
release provided in this Section 4 (the “Release”), the Executive hereby
knowingly and voluntarily agrees to irrevocably and unconditionally waive and
release and forever discharge HealthMarkets and any other entity controlled by,
controlling or under common control with HealthMarkets, and their respective
predecessors and successors, and their respective directors, officers,

Page 4



--------------------------------------------------------------------------------



 



managers, supervisors, employees, shareholders, stockholders, representatives,
attorneys, including all other persons or entities acting by, through, under, on
behalf of or in concert with any of them (collectively, the “HealthMarkets
Affiliates”), from any and all charges, complaints, claims, liabilities,
obligations, promises, sums of money, agreements, controversies, damages,
actions, lawsuits, rights, demands, sanctions, costs (including attorneys’
fees), losses, debts and expenses of any nature whatsoever including, but not
limited to, the Executive’s investment in HealthMarkets common stock, or by
reason of any fact, matter, cause or thing whatsoever, including any matter that
may be based on the sole or contributory negligence (whether active, passive or
gross) of any HealthMarkets Affiliate which the Executive, the Executive’s
successors, heirs or assigns had, now have, may have, claimed to have or any
time had against the HealthMarkets Affiliates prior to the execution of this
Release or related thereto (collectively “Claims”) and the Executive agrees not
to assert any such Claims or causes of action; provided however, that in the
case of the shareholders and the stockholders, the scope of Claims released is
limited to Claims that the Executive, the Executive’s successors, heirs or
assigns had, now have, may have, claimed to have or any time had against the
shareholders and stockholders solely in their capacity as shareholders or
stockholders of HealthMarkets and any other entity controlled by, controlling or
under common control with HealthMarkets, and their respective predecessors and
successors.
4.2 This complete Release of Claims includes, but is not limited to, the release
of all Claims or causes of action arising out of or relating to the Executive’s
employer-employee relationship with HealthMarkets, or the termination of that
relationship, and any other Claim, including, without limitation, all Claims of
alleged breach of express or implied written or oral contract, including without
limitation, alleged breach of the Employment Agreement, the HealthMarkets
Employee Handbook, or alleged wrongful or constructive discharge; all negligence
and tort claims, including without limitation, gross negligence, defamation,
emotional distress, fraud, misrepresentation, constructive or wrongful
discharge; Claims for salary, benefits, bonuses, severance pay, or vacation pay;
or Claims or causes of action arising under any federal, state, or local law,
including but not limited to, Claims for discrimination and/or retaliation under
any federal, state or local law including Claims arising under the Age
Discrimination in Employment Act of 1967, as amended (ADEA); the Older Worker
Benefit Protection Act (OWBPA); Title VII of the Civil Rights Act of 1964, as
amended; the Civil Rights Act of 1991; the Americans with Disabilities Act;
Claims for denial or diminishment of benefits under the Employee Retirement
Income Security Act; , 29 U.S.C. §§ 2101-2109, the Sarbanes-Oxley Act of 2002,
as amended; discrimination and/or retaliation claims under the Texas Labor Code
§§ 21,001 et seq., as amended, or Chapter 451,001, et seq. of the Texas Workers’
Compensation Act and any other Claim under any other statutes of the State of
Texas, or other jurisdictions, and any and all other Claims of Executive that
could have arisen from the Executive’s employment and termination of employment
with HealthMarkets.
4.3 The Executive hereby covenants and agrees that the Executive will not
indirectly or directly commence, maintain, initiate, prosecute, cause,
encourage, assist, volunteer, advise or cooperate with any other person to
commence, maintain, initiate, or prosecute any action, lawsuit, proceeding,
investigation, or claim before any court, legislative body or committee, or
administrative agency (whether state, federal, or otherwise) against any of the
HealthMarkets Affiliates for or with respect to any of the Claims that are
addressed in this Release. If Executive violates this agreement not to sue, he
agrees to pay all of the Company’s costs and expenses, including reasonable
attorney fees, related to the defense of any claims except this promise not to
sue does not apply to claims that Executive may have under OWBPA and the ADEA.
Although Executive is releasing claims that Executive may have under the OWBPA
and the ADEA, Executive understands that Executive may challenge the voluntary
and knowing nature of this Release under the OWBPA and the ADEA before a court,
the Equal Employment Opportunity Commission (EEOC), the National Labor Relations
Board (NLRB) or any other federal, state, or local agency charged with
enforcement of any employment laws. Executive understands however, that if
Executive pursues a claim against the Company under the OWBPA and/or the ADEA, a
court has the discretion to determine whether the Company is entitled to
restitution, recoupment or set off (hereinafter “reduction”) against a monetary
award obtained by Executive in the court proceeding. A reduction never can
exceed the amount Executive recovers, or the consideration Executive received
for signing this

Page 5



--------------------------------------------------------------------------------



 



Agreement, whichever is less. Executive also recognizes that the Company may be
entitled to recover costs and attorneys fees incurred by the Company as
specifically authorized under applicable law. Executive further understands that
nothing in the Release generally prevents Executive from filing a charge or
complaint with or from participating in an investigation or proceeding conducted
by the EEOC, NLRB or any other federal, state or local agency charged with the
enforcement of any employment laws, although by signing this Agreement,
Executive waives his right to individual relief based on claims asserted in such
a charge or complaint.
4.4. The Executive agrees to release and discharge the Company and the
HealthMarkets Affiliates, not only from any and all Claims which he could make
on his own behalf, but also those which may or could be brought by any person or
organization, on his behalf for monetary relief, and he specifically waives any
right to recovery, directly or indirectly, in connection with any class or
collective action or representative proceeding in which a claim or claims
against the Company for monetary relief may arise, in whole or in part, from any
event which occurred up through and including the Effective Date.
4.5 Notwithstanding anything to the contrary in the foregoing provisions,
nothing hereunder shall be deemed to affect, impair, or diminish in any respect
(i) any vested rights or other entitlement the Executive may have as of the
Separation Date under the Company’s 401(k) Savings and Retirement Plan; (ii) any
other vested rights or other entitlements the Executive may have as of the
Separation Date under any employee benefit plan or program, in which the
Executive has participated in his capacity as an employee of the Company;
(iii) the Executive’s right to seek to collect unemployment benefits that the
Executive may be entitled to as a result of employment with the Company or the
Executive’s right to seek to collect benefits under workers’ compensation
insurance, if applicable; or (iv) any indemnity against claims, costs or
expenses to which the Executive may be entitled as a result of having served as
an officer of the Company or any of its affiliates pursuant to their respective
articles or by-laws; any agreement with the Executive (including under
Section 20 of the Employment Agreement) or any policies of insurance the Company
or any of its affiliates may maintain; (v) the Executive’s rights under this
Agreement; or (vi) the Executive’s rights under the ADEA or the OWBPA as set out
specifically in Section 4.3.
4.6. The parties understand, agree and intend that, upon receipt of payments and
the provision of benefits by the Company referred to in Section 2 of this
Agreement, the Executive will have received complete satisfaction of any and all
claims, whether known, suspected, or unknown, that he may have or had against
the Company, and he thereby waives any and all relief not explicitly provided
for herein.
4.7. Without limiting the generality of the foregoing, the Executive agrees that
the Executive will keep the fact, terms of, the Agreement, and amounts payable
under this Agreement completely confidential and that he will not hereafter
disclose any information concerning or relating to this Agreement to any third
party, other than his legal counsel or accountant, so long as they agree to keep
the Agreement confidential, provided that any party hereto may make such
disclosures as are required by law and as are necessary for legitimate law
enforcement or compliance purposes.
     5. Consulting Arrangement. Effective upon the Effective Date, the Company
hereby engages the Executive on an independent contractor basis as a consultant
to the Company and the Executive hereby accepts such engagement and agrees to
perform the duties and responsibilities set forth herein in accordance with the
terms and conditions hereinafter set forth.
5.1. The term of engagement shall commence upon the Effective Date and shall
continue for a 6-month period (the “Consulting Term”).
5.2. The Executive’s position shall be as a consultant to the Company, in which
capacity the Executive agrees to consult with and assist management of the
Company as, when, and if requested by the Company in providing assistance with
respect to such matters as may be requested by the Company from time to time. As
part of the Executive’s duties hereunder, the Executive agrees to fully
cooperate with the

Page 6



--------------------------------------------------------------------------------



 



Company in connection with any and all internal or external investigations,
subpoenas, requests for information, discovery requests, etc., and to make
himself available upon the request of the Company (subject to the approval of
the Executive’s then current employer) to appear in any and all administrative
or judicial proceedings with respect to activities or claims accruing prior to
the Separation Date. The Executive shall report to Dennis Wegehoft, Director of
Human Resources of the Company, or to his designee or successor, on a regular
and periodic basis and shall keep such individual reasonably informed as to the
status and progress of each assignment. The Company acknowledges and agrees that
the consulting relationship created hereby is not exclusive, and that the
Executive may perform similar services for other clients.
5.3. In connection with the Executive’s consulting duties hereunder, the Company
will promptly reimburse the Executive for all reasonable and pre-approved
out-of-pocket expenses incurred by the Executive in connection with performing
consulting duties hereunder, and the Executive agrees to submit to the Company
written evidence of all such expenses incurred on a monthly basis which
reimbursement in no event will be later than the end of the year following the
year in which the Executive incurs the expense, and each provision of
reimbursement pursuant to this Section 5.3 shall be considered a separate
payment and not one of a series of payments for purposes of Section 409A of the
Code. In no event will the amount of expenses so reimbursed by the Company in
one year affect the amount of expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year. Monthly payments of expenses
hereunder shall be made by Company check mailed to the address set forth below
or to such other address as may be designated by the Executive in writing from
time to time hereunder.
5.4. Notwithstanding anything in the foregoing provisions to the contrary, it is
agreed and understood that the Executive shall be available twenty (20) hours
per month upon request of the Company to provide consulting services to the
Company. Consulting services requested by the Company and provided by the
Executive during the Consulting Team in excess of twenty (20) hours per month
shall be invoiced by the Executive to the Company for payment to the Executive
at an hourly rate of $350.00 per hour. The Executive agrees to keep accurate and
timely records of actual hours spent performing consulting duties hereunder
during each month of the Consulting Term and to submit a copy of such records to
the Company promptly after the end of each such month. The Company and the
Executive reasonably anticipate that after the Separation Date, the level of
services the Executive will perform as a consultant will permanently decrease to
less than twenty percent (20)% of the average level of services performed by the
Executive for the Company over his entire term of employment with the Company
prior to the Separation Date.
5.5. The consulting arrangement created hereby may be terminated before the end
of the Consulting Term as follows:
     (A) by the Company at any time for “cause,” with or without notice;
     (B) by the Company at any time without cause, upon not less than 5 calendar
days’ prior written notice to the Executive;
     (C) upon the Executive’s disability or death; or
     (D) by the Executive at any time upon not less than 5 calendar days’ prior
written notice to the Company.
For purposes of this Agreement, termination for “cause” shall mean termination
for reason of the Executive’s failure to comply with any of the provisions set
forth in this Agreement or the Company’s Code of Conduct, or termination for
reason of theft, dishonesty, gross misconduct, embezzlement, fraud,
insubordination, conviction of a felony involving fraud, committing bodily harm
or damage to property

Page 7



--------------------------------------------------------------------------------



 



(whether connected with the consulting relationship or not), or use of the
facilities or premises of the Company or a subsidiary for the conduct of
unlawful or unauthorized activities or transactions.
     6. Non-Disparagement. The Executive agrees that the Executive will not make
any statements, whether written or in any other medium, that disparage or are
derogatory to HealthMarkets, its affiliates, subsidiaries or any member of
management; provided, however, that the Executive may make such statements as
are necessary to comply with the law.
     7. Covenant Not to Compete; Covenant Not to Solicit. For a period
commencing on the Separation Date and ending on the first anniversary thereof
(the “Restricted Period”), the Executive acknowledges and agrees that he will
not, directly or indirectly, individually or on behalf of any other person or
entity:
          (a) engage in any activity that can be reasonably expected to result
in a direct and material competitive harm to the Company or any of the
HealthMarkets Affiliates in any region of the United States in which the
business of the HealthMarkets Affiliates is being conducted; or
          (b) solicit for hire, hire or employ (whether as an officer, director,
employee or insurance agent) any person who is an employee or independent
contractor of any member of the HealthMarkets Affiliates or solicit, aid or
induce any such person to leave his or her employment with any member of the
HealthMarkets Affiliates to accept employment with any other person or entity.
     7.1 The Executive’s ownership of less than one percent (1%) of any class of
stock in a publicly-traded corporation shall not be deemed a breach of
Section 7(a).
     7.2 By way of example, the following, even if occurring during the
Restricted Period, would not be considered contrary to the restrictions of
Section 7(a):
     (1) Executive working for an employer that underwrites Medicare and/or
Medicaid business primarily through distribution other than a captive field
force.
     (2) Executive working for an employer that underwrites or administers Group
business primarily through distribution other than a captive field force.
     (3) Executive working for an employer that underwrites or administers Group
primarily through distribution other than a captive field force and Individual
business, so long as the Executive has no accountability for the Individual
business.
     (4) Executive working for a Blue Cross plan that distributes its products
through non-captive agents.
     (5) Executive working for an employer that administers wellness plans.
By way of further example, employment during the Restricted Period by Executive
with an employer that is engaged in the Individual health business, and
primarily uses captive agents as compared to non-captive agents to distribute
its products shall be considered contrary to the restrictions of Section 7(a).
     7.3 The Executive acknowledges and agrees that a violation of the foregoing
provisions of Sections 6 or 7(b) of this Agreement or Section 12 of the
Employment Agreement would result in material detriment to the Company and would
cause irreparable harm to the Company, and that the Company’s remedy at law for
any such violation would be inadequate. In recognition of the foregoing, the
Executive agrees that, in addition to any other relief afforded by law or this
Agreement, including damages sustained by a breach of this Agreement and without
the necessity or proof of actual damages,

Page 8



--------------------------------------------------------------------------------



 



the Company shall have the right to enforce this Agreement by specific remedies,
which shall include, among other things, temporary and permanent injunctions, it
being the understanding of the undersigned parties hereto that damages and
injunctions all shall be proper modes of relief and are not to be considered
alternative remedies.
     7.4 If Executive secures new employment during the Restricted Period, he
shall contact the Company to disclose the identity of the proposed employer and
the position he is seeking and the Company will notify Executive, within seven
days, whether it believes that for the Executive to accept or remain in such
position would reasonably be expected to result in a direct and material
competitive harm to the Company or any of the HealthMarkets Affiliates as
provided in Section 7(a) and, if so whether the Company will waive application
of that provision. If the Company informs Executive that it believes Executive
would be in violation of Section 7(a) if he accepted or remained in such a
position and that it is not willing to waive application of that provision,
Executive may decline to assume such new position or resign within 7 days from
such new position, and in either case Executive will not be found to be in
violation of Section 7(a). If Executive assumes or remains in such a position
after receiving such notice from the Company, the Company may discontinue
payments pursuant to Section 2.2 of this Agreement and may discontinue payments
for welfare benefits pursuant to Section 2.5(i) of this Agreement, but shall
have no additional remedy against Executive. For avoidance of doubt, Executive
may challenge the Company’s determination and any cessation of payments under
Section 2.2 and 2.5(i) pursuant to this provision through the procedures of
Section 10 of this Agreement. Notwithstanding anything herein to the contrary,
the nonsolicitation provision of this Section 7(b) shall remain in full force
and effect for the entire Restricted Period.
     8. Tax Effects.
8.1. The Company will withhold from any amounts payable or transfer made under
any compensation or other amount owing to the Executive under this Agreement all
applicable federal, state, city or other withholding taxes as the Company is
required to withhold pursuant to any law or government regulation or ruling.
8.2. The Executive acknowledges and agrees that neither HealthMarkets nor MEGA
has made any representations to the Executive regarding the tax consequences of
any amounts to be received by Executive pursuant to this Agreement. The
Executive agrees to pay any federal, state or other taxes, if any, which are
required by law to be paid by the Executive with respect to payments to
Executive under this Agreement. The Executive, in his individual capacity and
for the Executive’s heirs, executors, personal representatives, administrators,
successors, and assigns, further agrees to indemnify, defend, and hold harmless
each of the HealthMarkets Affiliates from and against any and all claims,
demands, deficiencies, levies, assessments, executions, judgments, or recoveries
by any governmental entity against any of the HealthMarkets Affiliates for any
amounts claimed due on account of Section 5 of this Agreement or pursuant to
claims made under any federal, state or other tax laws and any costs, expenses,
or damages sustained by any of the HealthMarkets Affiliates by reason of any
such claims on account of Section 5 of this Agreement, including without
limitation any amounts paid by any of the HealthMarkets Affiliates as taxes,
attorneys’ fees, deficiencies, levies, assessments, fines, penalties, interest,
or otherwise.
     9. Acknowledgments. The Executive acknowledges as follows:
9.1. the Executive has carefully read and fully understands all of the
provisions of this Agreement, including the Release;
9.2. the Executive’s waiver and release of rights and claims as set forth in the
Release is in exchange for valuable consideration which he would not otherwise
be entitled to receive;

Page 9



--------------------------------------------------------------------------------



 



9.3. the Executive knowingly and voluntarily agrees to all of the terms set
forth in this Agreement and enters into this Agreement and the Release freely,
voluntarily, without coercion or duress of any kind and intending to be legally
bound by such terms;
9.4. the Executive has been advised by the Company to consult with his own legal
counsel prior to executing and delivering this Agreement and the Release and
Executive affirmatively states that he has consulted with legal counsel of his
own choosing prior to entering into this Agreement and Executive states that he
is not relying on any representation or statement of the Company with regard to
the subject matter , basis or effect of this Agreement;
9.5. the Executive has been given the opportunity to review and consider this
Agreement and the terms and provisions set forth herein for a period of at least
twenty-one (21) days following the Separation Date prior to executing and
delivering this Agreement, and in the event that the Executive has executed this
Agreement within less than 21 days of the Separation Date, the Executive
acknowledges that such decision was entirely voluntary and that he had the
opportunity to consider this Agreement to his satisfaction;
9.6. the Executive and the Company acknowledge that for a period of seven
(7) days from the date that the Executive executes this Agreement (the
“Revocation Period”), he shall retain the right to revoke this Release by
written notice that is received by the Company’s Director of Human Resources of
the Company before the end of such Revocation Period; provided that this
Agreement is not revoked pursuant to the preceding sentence, this Agreement
shall become effective, binding, irrevocable and enforceable on the first day
after due execution and delivery of this Agreement by the Executive and the
Company on or by which all of the following conditions shall have been satisfied
(the “Effective Date”): (i) the Revocation Period has expired such that this
Agreement may no longer be revoked or rescinded by either party; and (ii) the
Director of Human Resources of the Company has received an original Revocation
Waiver substantially in the form attached hereto as Exhibit A, which has been
duly and properly executed and notarized by and on behalf of the Executive;
9.7. if the Executive exercises his right to revoke this Agreement, this
Agreement shall be null and void ab initio;
9.8. the Executive also acknowledges and agrees that if the Company has not
received the Executive’s notice of revocation of this Agreement prior to the
expiration of the Revocation Period, the Executive will have forever waived his
right to revoke this Agreement, and this Agreement shall thereafter be
enforceable and have full force and effect;
9.9. for the purpose of implementing a full and complete release and discharge
of the Company, the Executive expressly acknowledges that the Release is
intended to include in its effect, without limitation, all claims which the
Executive does not know or suspect to exist in his favor at the time of
execution hereof, and that this Agreement and the Release contemplates the
extinguishment of any such claim or claims. IN EXECUTING THIS AGREEMENT, THE
EXECUTIVE EXPRESSLY REPRESENTS THAT HE IS DOING SO VOLUNTARILY AND OF HIS OWN
FREE WILL AND THAT HE IS OF SOUND MIND AT THE TIME OF SAID EXECUTION.
9.10. the Executive represents that he has not filed any complaints or lawsuits
against the Company with any government agency or any court, and that he will
not seek to recover any monetary damages in the future with respect to Claims
that arose prior to the Effective Date; provided, however, that this shall not
limit the Executive from filing a lawsuit for the sole purpose of enforcing the
Executive’s rights under this Agreement;
9.11. the Executive understands that the Executive has not released or waived
any rights or claims under the Age Discrimination in Employment Act of 1967 that
may arise after the date of execution and

Page 10



--------------------------------------------------------------------------------



 



delivery of this Agreement by all parties and that the release and waiver of
claims contained in this Agreement are given by the Executive in exchange for
additional consideration over and above any consideration to which the Executive
was already indisputably entitled; and
9.12. the Executive represents and warrants that he has not assigned any Claims
released in this Agreement.
     10. Arbitration.
10.1. The Company and the Executive agree that, except for injunctive relief
sought by the Company to enforce Sections 1.4, 4 or 7(b) of this Agreement or
Section 12 of the Employment Agreement, which actions may be brought in state or
federal court in Tarrant County, Texas, any controversy or claim (including all
claims pursuant to common and statutory law) relating to or arising from this
Agreement or arising out of or relating to the subject matter of this Agreement
shall be resolved exclusively through binding arbitration. The arbitration shall
be administered by a panel of three neutral arbitrators (the “Panel”) admitted
to practice law in Texas for ten years or more chosen by agreement of the
Parties, or, if no agreement can be reached, in accordance with the American
Arbitration Association Rules, or any successor thereto. Any such arbitration
proceeding shall take place in Dallas County, Texas. The arbitration proceeding
and all related documents will be confidential, unless disclosure is required by
law. The Panel will have the authority to award the same remedies, damages, and
costs that a court could award, including but not limited to the right to award
injunctive relief in accordance with the other provisions of this Agreement. The
Panel shall issue a written reasoned award explaining the decision, the reasons
for the decision, and any damages awarded. The Panel’s decision will be final
and binding. The judgment on the award rendered by the Panel may be entered in
any court having jurisdiction thereof. This provision can be enforced under the
Federal Arbitration Act. The Panel shall determine the prevailing party in the
arbitration. The Panel shall be permitted to award only those remedies in law or
equity that are requested by the parties, appropriate for the claims and
supported by credible, relevant evidence.
10.2. Subject to the terms and any exceptions provided in this Agreement, the
parties each waive the right to a jury trial and waive the right to adjudicate
their disputes under this Agreement outside the arbitration forum provided for
in this Agreement. All controversies, claims, or disputes, including any
representative claims against the Company and/or related third parties, shall be
resolved by binding arbitrations only on an individual basis. There shall be no
right or authority for any claims to be arbitrated on a class action or
consolidated basis, it being expressly acknowledged by the Executive that he
waives the right to file, participate in, or be a member of any class action
lawsuit, representative action, or class arbitration. The Panel shall not allow
the Executive to serve as a representative, as a private attorney general, or in
any other representative capacity for others in the arbitration. It is an
indispensable condition of the arbitration that there will be no class
arbitration.
10.3. The Company will pay the arbitration fees and expenses, less any filing
fees. The Executive agrees to submit to the Company written evidence of all such
expenses incurred on a monthly basis which reimbursement in no event will be
later than the end of the year following the year in which the Executive incurs
the expense, and each provision of reimbursement pursuant to this Section 10.3
shall be considered a separate payment and not one of a series of payments for
purposes of Section 409A of the Code. Any expenses reimbursed by the Company in
no event will affect the amount of expenses required to be reimbursed by the
Company in any other taxable year. Otherwise, each party shall be solely
responsible for its/her/his own costs and attorneys’ fees, unless otherwise
awarded by the Panel.
10.4. Should a court of competent jurisdiction determine that the scope of the
arbitration and related provisions of this Agreement are too broad to be
enforced as written, the parties intend that the court reform the provision in
question to such narrower scope as it determines to be reasonable and
enforceable,

Page 11



--------------------------------------------------------------------------------



 



except for Section 10.2 above, which is an indispensable condition of the
arbitration clauses set forth herein.
     11. General Provisions.
11.1 Survival. Notwithstanding the termination of the consulting arrangement
hereby created, upon or prior to expiration of the Consulting Term for any
reason, the covenants contained in this Agreement shall survive and remain in
full force and effect.
11.2 Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the Executive, the Company, the HealthMarkets Affiliates, and
their respective heirs, executors, administrators, successors, agents,
attorneys, representatives, and permitted assigns. The Executive may not assign
or delegate this Agreement or any portion hereof to any third party without the
prior written consent of the Company, and any assignment or delegation attempted
without such consent shall be null, void, and of no effect.
11.3 Code Section 409A. It is intended that any amounts payable under this
Agreement and the Company’s and the Executive’s exercise of authority or
discretion hereunder shall comply with the provisions of Section 409A of the
Code and the treasury regulations relating thereto so as not to subject the
Executive to the payment of the additional tax, interest and any tax penalty
which may be imposed under Code Section 409A. In furtherance of this interest,
to the extent that any provision hereof would result in the Executive being
subject to payment of the additional tax, interest and tax penalty under Code
Section 409A, the parties agree to amend this Agreement in order to bring this
Agreement into compliance with Code Section 409A; and thereafter interpret its
provisions in a manner that complies with Section 409A of the Code. Reference to
Section 409A of the Code is to Section 409A of the Internal Revenue Code of
1986, as amended, and will also include any proposed, temporary or final
regulations, or any other guidance, promulgated with respect to such Section by
the U.S. Department of Treasury or the Internal Revenue Service.
11.4 Entire Agreement; Amendments. Except as specifically amended herein, the
provisions of the Employment Agreement as specified herein, shall continue in
full force and effect. This Agreement and the Employment Agreement, as modified
by this Agreement, contains the entire agreement and understanding between the
Company and the Executive relating to the termination of the Executive’s
employment and supersedes prior agreements and understandings, whether written
or verbal, between the Company and the Executive relating to the subject matter
hereof. No representations, oral or written, are being relied upon by the
Company or the Executive in executing this Agreement other than the express
representations of this Agreement. This Agreement may not be amended, modified,
or supplemented in any respect except by a subsequent written agreement executed
by all of the parties to this Agreement.
11.5 Negotiated Agreement. All terms and provisions of this Agreement, and the
drafting of this Agreement, have been negotiated by the Company and the
Executive at arm’s length and to mutual agreement, with consideration by and
participation of each, and no party shall be deemed the scrivener, author, or
draftsman of this Agreement or any term or provision contained herein.
11.6 Notices. All notices, requests, demands and other communications required
or permitted to be given hereunder shall be transmitted by hand-delivery,
certified, or registered mail with return receipt requested, telecopier, or
overnight courier to the parties as set forth below. Such notices when
transmitted in such manner shall be deemed given upon receipt in all cases.
If to the Company:
HealthMarkets, Inc.
9151 Boulevard 26
North Richland Hills, Texas 76180

Page 12



--------------------------------------------------------------------------------



 



Attn: Human Resources
Telephone: (817) 255-5498
Telecopier: (817) 255-5391
If to the Executive:
Mr. David W. Fields
808 Bryant Avenue
Winnetka, IL 60093
11.7 Execution in Counterparts. This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original agreement,
but all of which together shall constitute one and the same instrument.
11.8 Titles and Headings. Titles and headings to paragraphs and sections herein
are for purposes of reference only, and shall in no way limit, define, or
otherwise affect the provisions herein.
11.9 Governing Law; Submission to Jurisdiction. Except as provided in Section 10
hereof, this Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware, provided that provisions of
Delaware law requiring application of the law of any other jurisdiction shall be
disregarded. Each of the Executive and the Company hereby submits to the
exclusive jurisdiction of (i) the Texas state courts having general trial
jurisdiction in and for Dallas County, Texas and (ii) the United States District
Court for the Northern District of Texas, in each case for the purposes of all
legal proceedings arising out of or relating to the Agreement. Each of the
Executive and the Company irrevocably waives, to the fullest extent permitted by
law, any objection which either Party may now or hereafter have to the laying of
the venue of any such proceeding brought in such a court and any claim that any
such proceeding brought in such a court has been brought in an inconvenient
forum. Notwithstanding any of the foregoing, this Section 11.9 shall in all
respects be subject to the provisions set forth in Section 10 of this Agreement
regarding arbitration.
11.10 Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable,
such invalidity or unenforceability shall not affect any other provision or
application of this Agreement that can be given effect without the invalid or
unenforceable provision or application, except for Section 10.2 above, which is
an indispensable condition of the arbitration clauses set forth in Section 10.
     PLEASE READ AND CONSIDER THIS AGREEMENT CAREFULLY BEFORE EXECUTING THIS
AGREEMENT AND GENERAL RELEASE WHICH INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS.
     Please acknowledge your agreement to the foregoing by signing and returning
to the undersigned the enclosed copy of this Agreement.
     THIS AGREEMENT IS INVALID IF SIGNED BY THE EXECUTIVE BEFORE THE SEPARATION
DATE.

Page 13



--------------------------------------------------------------------------------



 



                  THE MEGA LIFE AND HEALTH INSURANCE COMPANY    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Its:        
 
     
 
   
 
                HEALTHMARKETS, INC.    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Its:        
 
     
 
   

STATE OF TEXAS:
COUNTY OF TARRANT:
     BEFORE ME, on this       day of                     , 2008, personally
appeared                                   ,
                                                               , known to me to
be the person described herein and who executed the foregoing instrument on
behalf of such entities, and acknowledged that he voluntarily executed the same.

         
(Seal)
 
 
NOTARY PUBLIC    
 
  My Commission Expires:                                               

AGREED AND ACKNOWLEDGED as of this ___ day of                     , 2008.

         
 
  EXECUTIVE:    
 
       
 
 
 
David W. Fields    

STATE OF                                         
COUNTY OF                                         
     BEFORE ME, on this ___ day of                     , 2008, personally
appeared David W. Fields known to me to be the person described herein and who
executed the foregoing instrument, and acknowledged that he voluntarily executed
the same.

         
(Seal)
 
 
NOTARY PUBLIC    
 
  My Commission Expires:                                               

Page 14



--------------------------------------------------------------------------------



 



EXHIBIT A
REVOCATION WAIVER
Reference is made to that certain Separation and Release Agreement dated
September 19, 2008 (the “Agreement”) by and between HealthMarkets, Inc. and The
MEGA Life and Health Insurance Company (collectively, the “Company”), on the one
hand, and David W. Fields (“the Executive”), on the other hand.
The Executive hereby certifies to the Company as follows:

  1.   The Executive was given the opportunity to review and consider the
Agreement and the terms and provisions set forth therein, including without
limitation this Revocation Waiver, for a period of at least twenty-one (21) days
after the Separation Date prior to executing and delivering the Agreement.    
2.   The Executive had the right to revoke the Agreement within seven (7) days
from and after the date on which the Agreement was executed and delivered by the
Executive, and the Agreement does not become binding, effective or enforceable
until, among other things, such revocation period has expired without the
Executive having exercised such right of revocation.     3.   The Executive was
advised and was afforded full and fair opportunity, to consult with an attorney
of the Executive’s choice prior to executing the Agreement and prior to
executing this Revocation Waiver and Executive acknowledges and agrees that he
has consulted with his own legal counsel prior to entering into this Agreement
and executing this Revocation Waiver.     4.   Seven (7) days have passed since
the Executive’s execution and delivery of the Agreement and the Executive has
not revoked the Agreement, is not revoking the Agreement and does not intend to
revoke the Agreement.     5.   The Executive intends to and does hereby waive
any and all right to revoke the Agreement.

GIVEN on this ___ day of                       , 2008.

     
 
David W. Fields
   

STATE OF                                         
COUNTY OF                                         
     BEFORE ME, on this ___ day of                       , 2008, personally
appeared David W. Fields, known to me to be the person described herein and who
executed the foregoing instrument, and acknowledged that he voluntarily executed
the same.

         
(Seal)
 
 
NOTARY PUBLIC    
 
  My Commission Expires:                                               

Page 15